 PRECISION CASTINGS CORPORATION63Precision Castings CorporationandInternational Brotherhoodof Electrical Workers, AFL, PetitionerPrecision Castings CorporationandInternational Union,UnitedAutomobile,Aircraftand Agricultural Implement Workersof America,CIO, Petitioner.Cases Nos. 13-RC-4440 and 13-RC-4460.September 14, 1955DECISION, ORDER, AND DIRECTION OF ELECTIONUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Jewel G. Maher,hearing officer.The hearing officer's rulings made at the hearing are-free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to representcertain em-ployees of the Employer.3.For reasons stated hereinafter, no question affecting commerceexists concerning the representation of employees of the Employer inCase No. 13-RC-4440 within the meaning of Section 9 (c) (1) andSection 2 (6) and (7) of the Act.We do, however, find that a ques-tion affecting commerce exists concerning the representation of em-ployees of the Employer in Case No. 13-RC-4460, within themeaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4. In Case No. 13-RC-4440, the Petitioner, hereafter called theIBEW, seeks to represent a unit of the Employer'smaintenance elec-tricians, excluding electricians' helpers.In Case No. 13-RC-4460,the Petitioner, hereafter called the UAW, seeks to represent a unit ofthe Employer's production and maintenance employees, including theelectricians.The Employer contends that its maintenance electriciansdo not constitute an appropriate craft unit. It agrees that the pro-duction and maintenance unit, requested by the UAW, is appropriate.The plant involved in this proceeding has been in operation sinceApril 1952.There has been no history of collective bargaining forany of these employees.The Employer is engaged in the manufacture of zinc and aluminumpressure diecastings.It uses 22 electrically operated diecastingmachines in the manufacturing process.At the time of the hearingthere were 4 electricians, and 1 electricians' helper working at theplant.'They work under the supervision of the maintenance fore-man, who also supervises 2 millwrights, the millwright helper, 5 ma-chine repairmen, 1 painter and oiler, 3 general maintenance employees,I One electrician was on leave of absenceat the timeof the hearing.The record indi-cates that he will not return to work for the Employer.114 NLRB No. 19. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDand I building and grounds maintenance employees.Although theelectricians do some of their work in a fenced-in area in one cornerof the maintenance department, they also work throughout the plant,as do the other maintenance employees.The electricians do general electrical-maintenance work in the plant.They wire setups for dies that are set in the casting machines,,main-tain electrical safeties in the plant, and repair such electrical equip-ment as temperature controllers, timers, magnetic valves, relays, andpyrometers.They are not qualified to do any repair work on thetransformer.. Such work is done by the outside contractor who in-stalled the transformer.Electrical timers are sent out of the plant tobe repaired and electrical motors are also sent out to be rewound.Only one of the electricians is qualified to lay out the circuits that arerequired on the diecasting machines.There is nothing in the record to indicate that the employees soughtby the'IBEW are journeymen electricians.None of them are licensedelectricians.The Employer does not have an apprenticeship system,and the record does not show that there is any clearly defined systemof progression for electricians.They work the same hours and havethe same employee benefits as do .the other maintenance employees.On this record we are unable to find that the employees sought bythe IBEW are craftsmen who possess and exercise the gamut of skillscharacteristic to their craft, or that their interests differ from thoseof other employees in the plant.We therefore find that the unitsought by the IBEW does not constitute a separate appropriate uniton a craft or any other basis .2In view of our determination that a craft unit of electricians is notwarranted under the circumstances set forth above, and as a plantwideunit is a normal unit appropriate for the purposes of collective bar-gaining, we find that the following employees of the Employer con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.'All production and maintenance employees employed at the Em-ployer's Chicago, Illinois, plant, including all maintenance electri-cians, but excluding office-clerical employees, professional employees,guards, and supervisors as defined in the Act.[The Board dismissed the petition.][Text of Direction of Election omitted from publication.]9 Cf. A.0.Smith Corporation, Granite City Frame Plant,111 NLRB 200;Chicago Pneu-maticToolCompany,108 NLRB 174,175;Reynolds Metals Company,108 NLRB 821, 822.a At the hearing,the Employer contended that the electricians should be excluded fromany unit because it intends,at some future date, to subcontract its electrical work.Asthere are electricians now working at the plant,we find no merit in the Employer's con-tention, and shall include the electricians in the unit.